                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                4:12CR3084

     vs.
                                                               AMENDED
CHRISTOPHER ESPINOZA,                                          ORDER

                  Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 89), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release which
     were imposed at sentencing except as follows:

           The defendant shall be released to reside at the Bridge and
           participate in that facility’s substance abuse treatment program.
           The defendant shall fully comply with the requirements of
           defendant’s treatment plan and all rules of the Bridge facility. If the
           defendant is discharged from the facility for any reason whatsoever,
           or leaves the premises of the facility without authorization,
           Defendant shall promptly report to the supervising officer or to any
           law enforcement officer. In addition, irrespective of whether
           Defendant self-reports upon discharge or leaving the facility, the
           United States Marshal, and/or any law enforcement officer is
           hereby authorized and ordered to take the defendant into custody
           and detain the defendant pending a prompt hearing before the
           court.

3)   The defendant shall be released by 8:00 on December 18, 2019 and shall arrive
     at the Bridge by 10:00 a.m. on December 18, 2019. Defense counsel shall
     communicate with the Marshal to arrange for Defendant’s release to the Federal
     Public Defenders Office for transport to the Bridge.

     Dated this 17th day of December, 2019.

                                              BY THE COURT:
                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
